

116 S3099 ES: Southeast Alaska Regional Health Consortium Land Transfer Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3099IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the conveyance of certain property to the Southeast Alaska Regional Health
 Consortium located in Sitka, Alaska, and for other purposes.1.Short titleThis Act may be cited as the Southeast Alaska Regional Health Consortium Land Transfer Act of 2019.2.Conveyance of property(a)In generalAs soon as practicable, but not later than 2 years, after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this Act as the Secretary) shall convey to the Southeast Alaska Regional Health Consortium located in Sitka, Alaska (referred to in this Act as the Consortium), all right, title, and interest of the United States in and to the property described in section 3 for use in connection with health and social services programs.(b)ConditionsThe conveyance of the property under subsection (a)—(1)shall be made by warranty deed; and(2)shall not—(A)require any consideration from the Consortium for the property;(B)impose any obligation, term, or condition on the Consortium; or(C)allow for any reversionary interest of the United States in the property.(c)Effect on any quitclaim deedThe conveyance by the Secretary of title by warranty deed under subsection (a) shall, on the effective date of the conveyance, supersede and render of no future effect any quitclaim deed to the property described in section 3 executed by the Secretary and the Consortium.3.Property describedThe property, including all land and appurtenances, described in this section is the property included in U.S. Survey 1496, lots 4 and 7, partially surveyed T. 55 S., R. 63 E., Copper River Meridian, containing approximately 10.87 acres in Sitka, Alaska.4.Environmental liability(a)Liability(1)In generalNotwithstanding any other provision of law, the Consortium shall not be liable for any soil, surface water, groundwater, or other contamination resulting from the disposal, release, or presence of any environmental contamination on any portion of the property described in section 3 on or before the date on which the property is conveyed to the Consortium, except that the Secretary shall not be liable for any contamination that occurred after the date that the Consortium controlled, occupied, and used the property.(2)Environmental contaminationAn environmental contamination described in paragraph (1) includes any oil or petroleum products, hazardous substances, hazardous materials, hazardous waste, pollutants, toxic substances, solid waste, or any other environmental contamination or hazard as defined in any Federal or State of Alaska law.(b)EasementThe Secretary shall be accorded any easement or access to the property conveyed under this Act as may be reasonably necessary to satisfy any retained obligation or liability of the Secretary.(c)Notice of hazardous substance activity and warrantyIn carrying out this Act, the Secretary shall comply with subparagraphs (A) and (B) of section 120(h)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)).Passed the Senate December 20, 2020.Secretary